Citation Nr: 0639934	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania.  In a 
January 2006 decision, the Board denied the claim.  

The veteran appealed the January 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2006, the parties submitted a Joint Motion for Remand 
(joint motion).  The joint motion specifies that the Board 
provided its own unsubstantiated medical opinion when it 
found that the veteran's service medical records did not 
demonstrate aggravation of his pre-existing hypertension.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In a June 2006 order, the Court granted the parties' joint 
motion and remanded the January 2006 Board decision for 
readjudication consistent with the considerations discussed 
in the joint motion.  The claims file is now associated with 
the New York, New York RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2006, the veteran submitted private medical 
records dated in 2006 that demonstrate he currently has 
hypertension.  These records do not address the etiology of 
the veteran's hypertension, whether it preexisted service, or 
whether it was aggravated by service.  

The report of the veteran's induction examination notes that 
he had hypertension upon entry into service.  Blood pressure 
readings upon induction were 150/74, 138/89, and 136/80.  In 
November 1944, a medical board found that the veteran was 
unfit for combat duty due to his hypertension.  Elevated 
blood pressure readings of 160/90 and 154/96 were noted.  The 
report of the veteran's November 1946 discharge examination 
notes hypertension, but a blood pressure reading taken at the 
time was 126/88.  The service medical records also reflect 
evidence of elevated high blood pressure and treatment for 
hypertensive symptoms during service including headaches, 
dizzy spells, easy fatigue, blurred vision, and shortness of 
breath, especially upon physical exertion during training. 

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  38 C.F.R. 
§ 3.306(b).  

Aggravation may not be conceded where the disability 
underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

There are two notes to 38 C.F.R. § 4.104, Diagnostic Code 
7101, which sets forth the criteria for the evaluation of 
hypertension, and in the first note it is stated that "[f]or 
purposes of this section, the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm." 

The Board finds that the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim in light of the Court's decision in this 
case and the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(c)(4)(2006).  Therefore, the duty 
to assist has not been met.  38 U.S.C.A. § 5103A (West 2002). 

Accordingly, this case is REMANDED for the following action: 

1.  Arrange for a review of the veteran's 
claims file by an appropriate examiner.  
Following a review of the relevant 
medical evidence in the claims file, the 
examiner is asked to indicate if there is 
clear and unmistakable evidence that 
veteran's service from March 1943 to 
February 1946 did not aggravate his pre-
existing hypertension.

The examiner is requested to consider the 
blood pressure readings set forth in the 
veteran's service medical records, and 
summarized above.  The examiner is also 
requested to provide a rationale for any 
opinion expressed.  If the examiner finds 
it impossible to provide any part of the 
requested opinions without resort to pure 
speculation, he or she should so 
indicate.

2.  Then, readjudicate the veteran's 
claim for service connection for 
hypertension.  If any part of this 
decision is adverse to the veteran, he 
and his representative should be provided 
an SSOC.  A reasonable period of time for 
a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


